DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not blend Clark’s synthetic fuel directly with a petroleum fuel. Applicant argues that (1) the synthetic processes referenced by Clark produces primarily wax and that (2) where a hydrocarbon mixture primarily contains wax, it must be upgraded to serve as a diesel fuel. 
This argument is not found persuasive. The fact that the process used to produce the synthetic components of Clark may produce primarily wax is irrelevant, given that Clark explicitly discloses that “gas oil and kerosene product may be obtained directly from the Fischer-Tropsch reaction, or indirectly…by fractionation of Fischer-Tropsch synthesis products” (emphasis added). In this regard, the office respectfully disagrees with Applicant’s contention that one of ordinary skill would not blend Clark’s synthetic fuel directly with a petroleum fuel because this feature is explicitly taught in Clark. While it may be the case that the synthesis process from which this fuel component is derived may produce more wax than kerosene or gas oil, Clark in this teaching explicitly discloses that the kerosene or gas oil produced may be directly (i.e. not after additional upgrading) used as the F-T derived fuel component. Therefore, what may or may not happen with the wax component(s) produced in the synthesis process is of no importance. The office notes that Clark does disclose an alternate embodiment or from hydrotreated Fischer-Tropsch synthesis products”). This is in line with Applicant’s arguments regarding upgrading wax. However, the office emphasizes that this is an alternate embodiment and does not negate in any way the explicit teaching that gas oil and kerosene obtained directly from F-T synthesis product (including by fractionation of the product, quite distinct from any upgrading reactions) is used as the F-T derived fuel component.
The office reiterates that the instant claims are directed to a product, which is considered to be fully suggested by Clark, with evidence from the Ansell reference. The fact that Applicant’s product may be made from a different process does not distinguish the product itself. There is no requirement as defined by the claim scope which would require the F-T synthesis process to not produce wax as a primary product.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US 2007/0100177), as evidenced by Ansell et al (US 2008/0244966).
Regarding claims 1, 3, 5 and 9, Clark discloses a blended fuel containing (see [0008]):
(a)	50% by volume or greater of a petroleum-derived fuel (diesel base fuel) (see [0011]; [0040]); and
(b)	up to 20% by volume of a Fischer-Tropsch derived fuel blend (i.e. synthetic fuel produced by a thermochemical process), containing kerosene and gas oil (see [0028]; [0032]; [0045]).
The F-T derived fuel blend of Clark is considered to be in line with the claimed “synthetic diesel fuel”, given that Applicant defines diesel fuel as “any liquid fuel used in diesel engines” (see [0038] of the as-filed specification) and the F-T derived fuel blend of Clark is used in a diesel engine (see [0010]). Accordingly, the concentration of components overlaps the claimed ranges. In addition, Clark discloses wherein the gas oil and kerosene may be obtained directly from the F-T reaction or fractionation of the F-T product (see [0020]), i.e. does not comprise upgrading the F-T product. Given that Clark does not require any other components, the disclosed blended fuel is considered to consist of the petroleum fuel and the synthetic fuel, as claimed.
The office also notes, in the alternative, that Clark discloses a blended fuel which consists of the petroleum-derived diesel base fuel (85 vol%) and F-T derived diesel (15 vol%) (see [0108]; Table 3, blend A).
Clark further discloses wherein the synthetic fuel has lower emissions than that of the base fuel (see [0006]; [0066]; [0073]) and has performance characteristics, including cetane and sulfur content, which are at least 40% improved in comparison to the corresponding characteristics of the base fuel (see [0025], which discloses that F-T derived fuels have essentially no sulfur; [0012]; [0029]; [0034]; Tables 2 & 3, which compare sulfur and cetane values). Based on the blending proportions discussed above, the resulting fuel blend encompasses those which would inherently have an improvement in these performance characteristics as claimed (at least about 10%). In particular, reference is drawn to Table 3, wherein blend A has an improved cetane value of 9.6% and an improved sulfur content of 9.5% (i.e. within or substantially close to the claimed lower limit of “about 10%”).
 Clark does not explicitly disclose wherein one of the performance characteristic values improved is oxidative stability. However, this is considered to be inherent, as evidenced by Ansell. Ansell discloses that use of a F-T derived fuel component in a fuel composition also comprising a petroleum-derived fuel component improves the oxidative stability by at least about 40% (see Abstract; [0007]; 
As discussed above, Clark discloses lower emissions associated with the synthetic fuel and, correspondingly, an improvement in emissions properties of the blended fuel (see [0073]). Additionally, given that Clark teaches a blended fuel which is substantially the same as that claimed, the "well-to-wheels greenhouse gas content" is likewise considered to be inherently the same for both the blend and synthetic fuel component thereof.
Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, as applied to the claim 1 above, as evidenced by and/or in view of O’Rear et al (US 2004/0152930) and Espinoza et al (US 2006/0006098).
Regarding claims 4, 7 and 8, Clark does not explicitly disclose the lubricity value of the synthetic fuel or the blended fuel.
However, it is first of all noted that an inherent property of F-T derived synthetic fuels is increased lubricity, based on the oxygenates contained therein as a result of the F-T synthesis (see Espinoza: [0054]-[0055]). Therefore, given that Clark discloses the same fuel blend components in the same proportions as claimed, it is considered that synthetic fuel component and the resulting fuel blend inherently have the claimed lubricity properties.
In addition, O’Rear, which is similarly directed to a blended diesel fuel comprising a conventional component and a synthetic component (see [0002]; [0022]-[0023]), discloses blending such that a lubricity value of less than 450 microns by HFRR at 60°C, as measured by ASTM D6079, is achieved. This is desirable in order to provide sufficient lubricity and prevent excessive wear (see [0093]-[0094]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to blend the fuel in such proportions so as to provide a fuel having a lubricity value as claimed, as suggested by O’Rear, in order to provide the stated benefits, including minimizing wear when the fuel is in use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772